Track Group Awarded Marion County Community Corrections Monitoring Contract




NAPERVILLE, Illinois – Track Group, Inc. (OTCQX: TRCK), a global leader in
providing community corrections agencies with offender tracking and monitoring
services, today announced that Marion County’s Advisory Board has approved and
signed a multi-year contract for the Company to continue providing the Agency
with products and services for offenders valued at approximately $20 Million
across the full range of sentences under the Agency’s oversight.




“This is a major accomplishment for Track Group and especially our dedicated
team in Indianapolis, Indiana that underscores the great work we’ve done
together with this important customer,” said Derek Cassell, Track Group’s CEO.
 “We are very proud of our thriving relationship with Marion County and the
State of Indiana that’s entering its tenth year in 2018.”




Track Group has worked with Marion County Community Corrections since 2008.  The
electronic monitoring program is one of several cost-effective options the
County uses to provide additional intervention, sanctions and structure for
offenders so they are more likely to succeed upon release.  




For more information about this contract award or any monitoring products and
services offered by Track Group, contact Matt Swando at 877-260-2010.  




About Track Group (trackgrp.com)Track Group designs, manufactures, and markets
location tracking devices and develops and sells a variety of related software,
services, accessories, networking solutions, and monitoring applications for the
criminal justice market. The Company’s products and services are designed to
empower professionals in security, law enforcement, corrections and
rehabilitation organizations worldwide with single-sourced offender management
solutions that integrate reliable intervention technologies to support
re-socialization and monitoring initiatives.  




Media Contact:Matt Swando, Track Group877-260-2010matthew.swando@trackgrp.com



